Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment file on 5/5/2022. The claims 1-8 have been amended. The amendment has been entered. Claims 1-8 are remain pending in the application. 

Response to Arguments
Applicant's amendments to the claims have been considered and was successfully removing the invocations of 112(f). 
Applicant's arguments and amendments to the claims did not overcome 101 rejection. In particular, the recitation of processor and memory are considered as “generic computer component” perform generic computer function. See below 101 rejection for detail.
Applicant's arguments and amendments to the claims with respect to the rejection(s) of claim(s) under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada (US 2018/0267501 A1) in view of Olsson et al (US 2012/0280645 A1) and Domijan et al (NPL: Challenges in electrical power measurements of adjustable speed drives and motors, 1997).
Examiner’s Recommendation
After reviewing the amendments and updating searches, examiner made a proposed amendment “the root mean square current being a value including a reactive current component and an effective current component; within operating zone, using the motor characteristic corresponding to the average speed,the reactive current component and effective current component; and notify user that whether or not the target motor can be used” that would address the 101 and 103 rejections. See interview summary 5/20/2022 for detail.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to device. Therefore, the claim is eligible under Step 1 for being directed to machine. 

Step 2A Prong One
Claim 1 recites 
a processor; and a memory having stored thereon a motor characteristic corresponding to a speed of a target motor, the motor characteristic including a reactive current component, the processor being configured to: (generic computer components)
calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object, (mental process)
the driven object including a table and a workpiece supported on the table, at least one of the table or the workpiece configured to move in response to an actuation of the motor, (data description)
the speed waveform being obtained when the driven object is made to perform a prescribed operation including movement of at least one of the table or the workpiece; (collect data)
calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation, the root mean square current being a value including a reactive current component; (mental process)
determine whether or not the prescribed operation by the target motor is possible, using the motor characteristic corresponding to 20the average speed, and the root mean square current. (mental process)
The claimed concept is a method of evaluating the speed/current waveform of a motor based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “processor and memory”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification page 5 line 1-13 generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The motor selection device according to claim 1, wherein: 
the motor characteristic is a rated current including the reactive current component and an effective current component; and 25the processorthe processor is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the root mean square current is less than or equal to the rated current of the target motor corresponding to the average speed. (mental process)

Claim 3. The motor selection device according to claim 1, wherein: 
the motor characteristic is a rated torque or a rated thrust force; (data description)
5the processor is configured to: calculate a continuous torque or a continuous thrust force from the root mean square current in consideration of a reactive current 10component; (mental process)
determine whether or not the prescribed operation by the target motor is possible by determining whether or not the continuous torque or the continuous thrust force is less than or equal 15to the rated torque or the rated thrust force of the target motor corresponding to the average speed.  (mental process)

Claim 4. The motor selection device according to claim 1, wherein the processor is configured to output a 20notification signal to provide a notification of a determination result of the determination unit. (insignificant activity: output data)

Same conclusion for independent claim 5 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2018/0267501 A1) in view of Olsson et al (US 2012/0280645 A1), hereinafter Olsson and Domijan et al (NPL: Challenges in electrical power measurements of adjustable speed drives and motors, 1997), hereinafter Domijan.

Claim 1. Yamada discloses A motor selection device, comprising: a processor; and a memory having stored thereon a motor characteristic corresponding to a speed of a target motor, the processor being configured to:	
Yamada: [0034] “FIG. 1 is a block diagram illustrating a motor selection apparatus according to a first embodiment. A motor selection apparatus 101 according to the first embodiment includes a mechanical condition obtainment unit 1, an operating pattern obtainment unit 2, a motor information obtainment unit 3, an eccentric load torque calculation unit 4, an acceleration/deceleration torque calculation unit 5, a required torque calculation unit 6, and a motor selection unit 7.”
Yamada discloses calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object, the driven object including a table and a workpiece supported on the table, at least one of the table or the workpiece configured to move in response to an actuation of the motor,
the speed waveform being obtained when the driven object is made to perform a prescribed operation including movement of at least one of the table or the workpiece; 
Yamada: [0041-0042] “FIG. 4 indicates changes over time in a velocity V and acceleration/deceleration torque T in the motor selection apparatus according to the first embodiment. In FIG. 4, the period of time t from 0 [sec] to 4 [sec] corresponds to a period in which the operating pattern is executed. An example in which the workpiece is moved while varying the velocity as indicated in the upper part of FIG. 4 will be described as one example. [correspond to calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object] In the period from a time t of 0 to 1 sec, the velocity V [min.sup.−1] is increased at a constant acceleration. At this time, a constant acceleration torque is generated as indicated in the bottom part of FIG. 4. In the period from a time t of 1 to 3 sec, the workpiece is moved at a constant velocity. No acceleration/deceleration torque is generated at this time. In the period of time t from 3 [sec] to 4 [sec], the velocity V [min.sup.−1] is reduced at a constant acceleration. A constant deceleration torque is generated at this time. The required torque calculation unit 6 calculates a required torque from the sum of the eccentric load torque and the acceleration/deceleration torque arising during the execution of the operating pattern. [correspond to the speed waveform being obtained when the driven object is made to perform a prescribed operation] “Required torque” refers to the torque required to operate the workpiece. FIG. 5A indicates changes over time in the velocity and the position of the workpiece in the motor selection apparatus according to the first embodiment. The position of the workpiece is determined in accordance with a desired positioning pattern. The Y axis on the left side represents velocity, whereas the Y axis on the right side represents position or phase. The changes over time in the velocity are the same as in the example indicated in the upper part of FIG. 4. The desired positioning pattern is an operating pattern in which the workpiece is moved to a desired position (phase). The workpiece is moved slowly in the period of time from 0 [sec] to 1 [sec]. The workpiece is then moved at a constant velocity in the period of time from 1 [sec] to 3 [sec]. In the period of time from 3 [sec] to 4 [sec], the velocity of the workpiece is gradually reduced, and the workpiece is stopped at 4 [sec].”
[0063-0065] “FIG. 11 is a diagram illustrating a first example of a positional relationship between a motor and a workpiece in which eccentric load torque is generated. The workpiece 40 is placed on a table 50. The table 50 tilts when a first motor 31 is rotated about the rotation center C1. At this time, eccentric load torque is generated in the case where the centers of gravity of both the workpiece 40 and the table 50 do not coincide with the rotation center C1. …”
Yamada discloses determine whether or not the prescribed operation by the target motor is possible, using the motor characteristic corresponding to 20the average speed, and the root mean square current.  
Yamada: [0056-0057] “Next, in step S105, the motor selection unit 7 determines whether the motor in question can be selected. [correspond to determine whether or not the prescribed operation by the target motor is possible] Specifically, the motor selection unit 7 determines whether the motor can be selected on the basis of whether the required torque is less than or equal to the instantaneous torque of the motor while the operating pattern is being executed. This determination is made on the basis of whether the required torque exceeds the instantaneous torque of the motor in the period when the motor is executing the operating pattern. In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to using the motor characteristic corresponding to 20the average speed, and the root mean square current]”
[0079-0080] “For example, current and velocity information may be obtained from the motor of a known similar machine and the friction coefficient may be derived therefrom. Furthermore, a resultant force of the centrifugal force and gravity are calculated, and the friction torque is calculated from the friction coefficient found earlier. The motor selection can be carried out having added this friction torque to the eccentric load torque of the machine being considered, which does not include friction. A method of calculating the friction coefficient will be described next using the flowchart illustrated in FIG. 21. First, in step S201, a torque is calculated for each phase from current information and position information. The torque is proportional to the current, and thus the torque can be calculated from the current information.”

Yamada does not appear to explicitly disclose calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation; 

However Olsson disclose a current calculation unit configured to calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation [0038] “Upon an initial operation in default mode, drive control unit 16 then transitions to operate in an energy-optimizing mode wherein control algorithm module 40 bypasses existing V/Hz curve block 42 and receives frequency reference 34, boost voltage signal 36, and NPI 38 from drive user interface 30 as inputs. Control algorithm module 40 also receives estimated or calculated motor parameters 60 from motor parameter calculator 46. In the energy-optimizing mode, control algorithm module 40 uses the received DC bus voltage signal 48 and/or current signals 50 and NPI 38 to calculate or estimate selected reference real-time motor parameters. [correspond to the current waveform being obtained when the driven object is made to perform the prescribed operation] In one embodiment of the invention, the real-time motor parameters may be an average motor rms voltage, an average motor rms current, an instantaneous motor input power factor, a motor efficiency, or a motor slip (or speed). [correspond to calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object] Control algorithm module 40 then determines if the optimal operation is achieved by determining if any one of the determined real-time motor parameters reaches its pre-defined tolerance zone, as described in more detail with respect to FIG. 4. …”
Yamada and Olsson are analogous art because they are from the “same field of endeavor” motor analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamada and Olsson before him or her, to modify the method of Yamada to include the motor parameter calculator of Olsson because this combination provide additional information of the motor which would help assist user in the process of motor selection.
The suggestion/motivation for doing so would have been Olsson [0008] “It would therefore be desirable to design a system and method for dynamically adjusting the V/Hz operating curve of an AC motor drive during motor operation to minimize the motor input real power and achieve additional energy savings. It would further be desirable for such a system and method to be capable of responding to changes in the speed reference of the motor drive while maintaining stable motor operating conditions.”
Therefore, it would have been obvious to combine Yamada and Olsson to obtain the invention as specified in the instant claim(s).

Yamada and Olsson do not appear to explicitly disclose the motor characteristic including a reactive current component and the root mean square current being a value including a reactive current component;
However, Domijan discloses (page 37-38) See Table 3 for example.

    PNG
    media_image1.png
    314
    483
    media_image1.png
    Greyscale

Yamada, Olsson and Domijan are analogous art because they are from the “same field of endeavor” motor analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamada, Olsson and Domijan before him or her, to modify the method of Yamada to include the motor parameter calculator of Olsson and the power analysis feature of Dmijan because this combination provide additional information of the motor which would help assist user in the process of motor selection.
The suggestion/motivation for doing so would have been Domijan: (page 39 Conclusion) “Challenges in measurement of electrical power inputs to variable speed motors and their solid-state power converters have been presented. It becomes obvious that to perform an accurate measurement, a high technical expertise in power meters, their parameters, and limitations as well as a thorough understanding of electrical power phenomena under distorted waveform conditions is required from a user.”
Therefore, it would have been obvious to combine Yamada, Olsson and Domijan to obtain the invention as specified in the instant claim(s).

Regarding Claim 5, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 3 and 7
Yamada discloses wherein: the motor characteristic is a rated torque or a rated thrust force; 
Yamada: [0052] “Next, in step S102, the motor information obtainment unit 3 obtains information of the motors to be selected. Information pertaining to the instantaneous torque, which is the maximum torque permitted by the motor, is included in the motor information. [correspond to a motor 15characteristic is a rated torque] In the case where there are a plurality of selection target candidate motors to be installed on the respective axes, information pertaining to each of the motors may be obtained. Alternatively, the motor information obtainent unit 3 may read information pertaining to the motors stored in a storage device (not illustrated), etc., from the storage device.”
Yamada discloses 5the processor is configured to calculate a continuous torque or a continuous thrust force from the root mean square current in consideration of the reactive current 10component; 
Yamada: [0057-0059] “In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to calculate a continuous torque] Using the operating pattern indicated in FIG. 4 as an example, a mean square torque Ts [Nm] can be expressed through Equation (1) below. 
    PNG
    media_image2.png
    68
    598
    media_image2.png
    Greyscale

“tc” represents the time in which one operating pattern is executed.”
Yamada discloses determine whether or not the prescribed operation by the target motor is possible by determining whether or not the continuous torque or the continuous thrust force is less than or equal 15to the rated torque or the rated thrust force of the target motor corresponding to the average speed.  
Yamada: [0056-0057] “Next, in step S105, the motor selection unit 7 determines whether the motor in question can be selected. Specifically, the motor selection unit 7 determines whether the motor can be selected on the basis of whether the required torque is less than or equal to the instantaneous torque of the motor while the operating pattern is being executed. This determination is made on the basis of whether the required torque exceeds the instantaneous torque of the motor in the period when the motor is executing the operating pattern. In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the continuous torque or the continuous thrust force is less than or equal 15to the rated torque or the rated thrust force of the target motor corresponding to the average speed.]

Claim 4 and 8
Yamada discloses wherein the processor is configured to output a 20notification signal to provide a notification of a determination result of the processor.  
Yamada: [0060] “In step S106, the motor selection process ends in the case where it has been determined that motor selection is possible, and a selection result is displayed in the display device 20.”


Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Yamada (US 2018/0267501 A1) teaches a method of selecting motor using operating pattern of a motor and characteristic of torque of the motor.
Olsson et al (US 2012/0280645 A1) teaches a method of calculating a root mean square current using real-time operating parameters of a motor.
Domijan et al (NPL: Challenges in electrical power measurements of adjustable speed drives and motors, 1997) teaches reactive current and root means square currents on page 37.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:

Claim 2 and 6:
the motor characteristic is a rated current including the reactive current component and an effective current component; and 25the processor is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the root mean square current is less than or equal to the rated current of the target motor corresponding to the average speed.  
in combination with the remaining elements and features of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148